                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

TRACY COATES                                                                       PLAINTIFF

V.                                                                   NO. 3:20-CV-25-DMB-RP

SAIA MOTOR FREIGHT LINE, LLC,
a/k/a SAIA LTL FREIGHT; MARCUS
MORROW; and JOHN DOES 1-10                                                      DEFENDANTS


                                              ORDER

       Before the Court is Tracy Coates’ “Motion to Transfer Case to Original District Judge.”

Doc. #18.

                                               I
                                          Background

       On June 4, 2019, Tracy Coates, individually and as a representative of the wrongful death

beneficiaries of Matthew Brawley, deceased, filed a complaint in the United States District Court

for the Northern District of Mississippi against Saia Motor Freight Line, LLC, Marcus Morrow,

and John Does 1-10. See Coates v. Saia Motor Freightline, LLC, No. 3:19-cv-117, at Doc. #1

(N.D. Miss. June 4, 2019) (“Coates I”). The case was randomly assigned to United States District

Judge Michael P. Mills. The complaint alleged that on April 11, 2019, a tractor trailer owned by

Saia and operated by Morrow negligently struck and killed Coates’ son, Matthew Brawley, while

Coates, her brother Derek Wilson, and Brawley, were assisting Valerie McClure with McClure’s

disabled car on Highway 78 in DeSoto County, Mississippi. Saia and Morrow answered the

complaint on July 17, 2019. Id. at Doc. #7.

       On September 12, 2019, Coates moved to voluntarily dismiss the case without prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(2), on grounds that:
         Valerie McClure, a witness to the accident that killed Matthew Brawley and a
         plaintiff in a related case involving the same accident, Valerie McClure v. Saia
         Motor Freightline, LLC et. al., 3:19-CV-159-MPM-RP, which was voluntarily
         dismissed without prejudice on September 9, 2019, is currently undergoing
         treatment in a mental health facility and is not expected to be able to materially
         assist in the prosecution of either case for the foreseeable future.

Id. at Doc. #17. Saia and Morrow filed a response opposing the motion unless Judge Mills imposed

“the condition that Plaintiffs ensure that evidence contained on the cell phones and social media

accounts of Valerie McClure, Tracy Coates, and the Decedent Matthew Brawley is preserved and

that the cell phones themselves are preserved so that no text messages nor phone calls are deleted

or wiped off the phone.” Id. at Doc. #20. On December 12, 2019, Judge Mills granted Coates’

motion and dismissed the case with the caveat “that all parties comply with their duties to preserve

evidence.” Id. at Doc. #28.

         On January 23, 2020, six weeks after the dismissal without prejudice of Coates I, Coates

filed this action in the United States District Court for the Northern District of Mississippi against

Saia, Morrow, and John Does 1-10 (“Coates II”). Doc. #1. This action was randomly assigned to

the undersigned district judge. Similar to the complaint in Coates I¸ the complaint alleged that on

April 11, 2019, a tractor trailer owned by Saia and operated by Morrow negligently struck and

killed Coates’ son, Matthew Brawley, while Coates, Brawley, and Derek Wilson were assisting

Valerie McClure with McClure’s disabled car on Highway 78 in DeSoto County, Mississippi. Id.

at 2–5, 7–9. After Saia and Morrow answered the complaint, Coates filed an amended complaint

on February 24, 2020, against the same defendants with substantially the same allegations

regarding the same incident. 1 Docs. #6, #7, #10.




1
 According to the amended complaint, Coates’ original complaint “asserted claims for wrongful death and individual
claims for infliction of emotional distress. In the case at bar, Plaintiff Tracy Coates is only asserting individual claims.”
Doc. #10 at 1 n.1.
                                                             2
        On March 20, 2020, Saia and Morrow, pursuant to Federal Rule of Civil Procedure 42(a),

filed a motion to

        consolidate [Coates II] with two substantially related actions, Valerie McClure v.
        Saia Motor Freight Line, LLC, a/k/a Saia LTL Freight, et al., Case No. 3:20-cv-
        026-DMB-JMV (N.D. Miss., filed Jan. 23, 2020) and Saia Motor Freight Line, LLC
        v. Valerie McClure, Tracy Coates, Raymond King, Dereck Wilson and Tracy
        Waaraniemi, Case No. 3:20-cv-027-NBB-RP (N.D. Miss., filed Jan. 24, 2020), or,
        alternatively, join such cases for pretrial discovery.

Doc. #15.

        Eleven days later, on March 31, 2020, Coates filed a “Motion to Transfer Case to Original

District Judge.” Doc. #18. Citing Local Rule 42, Coates argues that Coates II “was originally

filed as Cause No. 3:19-CV-117, and voluntarily dismissed by the plaintiff, without prejudice,”

and that it “should be transferred to Judge Mills who was the original District Judge assigned to

Cause No. 3:19-CV-117.” Id. at 1. Saia and Morrow filed a response on April 3, 2020, stating

simply that “although Defendants do not oppose the Motion, Defendants cannot endorse the

Motion, either. Accordingly, Defendants respectfully defer to the Court’s discretion in deciding

whether to grant or deny the Motion.” Doc. #26.

        On April 7, 2020, this Court granted Saia and Morrow’s motion to consolidate Coates II,

the McClure case, and the Saia case. Id. at Doc. #30. Coates II is designated as the lead case. Id.

at 4.

                                                     II
                                                   Analysis

        Local Rule 42 2 provides in full:

        CONSOLIDATION OF ACTIONS. In civil actions consolidated under
        FED.R.CIV. P.42(a), the action bearing the lower or lowest docket number will

2
  The Local Civil Rules were amended effective December 1, 2019. Coates I was commenced before then on June 4,
2019. Because the amendments did not include any changes to Local Rule 42, the text of Local Rule 42 in effect at
the time Coates I was filed is the same as that in effect after December 1, 2019.
                                                       3
         control the designation of the district or magistrate judge before whom the motion
         to consolidate is noticed; the docket number will also determine the judge before
         whom the case or cases will be tried. Consolidation of actions from different
         divisions of a district court will be controlled by the earliest filing date. A dismissal
         of the action bearing the lower or lowest number before the hearing on a motion to
         consolidate will not affect the operation of this rule. The judge initially assigned
         the lower or lowest numbered action, even if that action has been dismissed, will
         be the judge before whom the action(s) will be tried.

         By its express language, Local Rule 42 applies to consolidated civil actions. Coates I was

never consolidated with any other case and, therefore, does not fall within the ambit of the rule. 3

For this reason, the motion to transfer will be denied. 4

                                                        III
                                                     Conclusion

         Coates’ “Motion to Transfer Case to Original District Judge” [18] is DENIED.

         SO ORDERED, this 8th day of April, 2020.

                                                                  /s/Debra M. Brown
                                                                  UNITED STATES DISTRICT JUDGE


3
  Coates seems to place importance on her filing in Coates II of “an amended civil cover sheet (ECF 11) confirming
that this was a refiling.” Doc. #18 at 1. However, when a court dismisses an action without prejudice under Rule
41(a), the dismissal “effectively erases the dismissed action” such that re-filing of the claims amounts to “the initiation
of a second action.” 9 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2367 (3d ed. 1998).
In this sense, while this case may involve “re-filed” claims from Coates I, it is not the same action within the meaning
of Local Rule 42.
It appears Coates now complains about her own decision to request the dismissal without prejudice of Coates I. An
option other than dismissal with prejudice was certainly available. Indeed, Coates could have requested Coates I be
stayed until it could have been conclusively determined whether McClure’s mental health treatment would or would
not preclude her participation in Coates I (or in McClure’s own case against Saia and Morrow). This Court has not
been made aware of anything that prevented Coates from seeking to stay Coates I pending such a determination.
4
 To the extent Coates’ request for a transfer to Judge Mills may be viewed as an attempt to manipulate the random
system of judge assignments in this district,
         a court faced with judge-shopping has the authority to act to preserve the integrity and control of its
         docket. Moreover, it is particularly important for a district utilizing a random selection process to
         jealously guard the integrity of the system from potential abuse which attempts to circumvent the
         process. By engaging in judge-shopping, parties contravene the very purpose of random assignment,
         which is to prevent judge-shopping by any party, thereby enhancing public confidence in the
         assignment process.
Vaqueria Tres Monjitas, Inc. v. Rivera Cubano, 341 F. Supp. 2d 69, 72–73 (D.P.R. 2004) (cleaned up). While the
dismissal of Coates I was somewhat unusual given the filing of Coates II six weeks later, there is no indication Coates
has engaged in judge-shopping so as to justify a transfer.
                                                            4
